PER CURIAM.
The appeal in the present case is without merit. The complaint declared upon a money demand arising out of the surrender of a policy of life insurance. The action is not to recover upon the receipt which was given at the time of the surrender of the policy, as the appellant seems to imagine, but is to recover the. surrender value of the policy in accordance with its terms. The proof given upon the trial tended to establish that there was a clause in the policy which authorized its surrender after the expiration of two years, and, upon surrender, the insured became entitled to receive the amount paid for premiums, with interest at 6 per cent., less 20 per cent, retained by the company. Under this_ clause, the plaintiff surrendered the policy, received a receipt therefor, and a statement of the amount due as the surrender value. The tes'timony which established this clause was competent, as the policy had been delivered at the company’s office, and to its manager, and notice to produce the same upon the trial had been given, and not complied with. There seems to he no reason, legal or equitable, why the plaintiff should not receive the sum for which he brings his action. The judgment should be affirmed, with costs.